Citation Nr: 1758493	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from October 1969 to August 1973. 

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2016 the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the case must again be remanded as the Board's previous remand instructions were not completely followed.

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the previous remand, the Board noted that the record showed that the Veteran had undergone VA audiometric testing in November 2011, May 2012, and December 2014, but that the audiogram reports of these tests were not associated with the record.  On remand, complete clinical records, specifically to include the reports of the audiograms conducted on those dates, were to be associated with the record.  Unfortunately, the audiogram reports have not been associated with the record.  A December 2014 audiology note of record contains the following notation:  "An audiogram was obtained during this visit and is viewable via the tools menu of CPRS, under AUDIOGRAM DISPLAY."  On remand, the three audiogram reports, along with pure tone thresholds in decibels at the indicated frequencies (air conduction), from audiometric testing in November 2011, May 2012, and December 2014 must be associated with electronic record so they may be reviewed by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Specifically associate with the electronic record accessible to the Board (e.g. VBMS), the complete audiogram reports of the Veteran ((e.g. with pure tone thresholds in decibels at the indicated frequencies (air conduction)), dated in November 2011, May 2012, and December 2014.

2.  Then, readjudicate the claim.  Issue a supplemental statement of the case and return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




